                               1 Graham S.P. Hollis (SBN 120577)
                                 ghollis@grahamhollis.com
                               2 Vilmarie Cordero (SBN 268860)
                                 vcordero@grahamhollis.com
                               3 Nicole R. Roysdon (SBN 262237)
                                 nroysdon@grahamhollis.com
                               4 GRAHAMHOLLIS APC
                                 3555 Fifth Avenue, Suite 200
                               5 San Diego, California 92103
                                 Telephone: 619.692.0800
                               6 Facsimile: 619.692.0822

                               7 Attorneys for Plaintiff Joseph Osegueda
                                 and Aggrieved Employees
                               8
                                 Law Offices of
                               9 MATHENY SEARS LINKERT & JAIME, LLP
                                 Matthew C. Jaime (SBN 140340)
                              10 Robert W. Sweetin (SBN 297130)
                                 3638 American River Drive
                              11 Sacramento, CA 95864
SAN DIEGO, CALIFORNIA 92103




                                 Tel: (916) 978-3434
3555 FIFTH AVENUE SUITE 200




                              12 Fax: (916) 978-3430
   GRAHAMHOLLIS APC




                              13 Attorneys for Defendant Northern
                                 California InAlliance
                              14

                              15                          UNITED STATES DISTRICT COURT
                              16                      EASTERN DISTRICT OF CALIFORNIA
                              17 JOSEPH OSEGUEDA, individually         Case No.:   2:18-cv-00835-WBS-EFB
                              18 and on behalf of all similarly
                                 situated and/or aggrieved
                              19 employees of Defendants in the        ORDER MODIFYING STATUS (PRETRIAL
                                 State of California,                  SCHEDULING) ORDER
                              20
                                           Plaintiff,
                              21
                                      v.
                              22
                                 NORTHERN CALIFORNIA INALLIANCE;
                              23 and DOES 1 THROUGH 50,
                                 inclusive,
                              24

                              25            Defendants.

                              26
                              27 ///

                              28 ///
                                                                     1
                                       [PROPOSED] ORDER MODIFYING STATUS (PRETRIAL SCHEDULING) ORDER
                               1                                      ORDER

                               2      By stipulation of the parties, and good cause appearing, it is

                               3 HEREBY ORDERED THAT:

                               4      1) Class certification discovery shall be completed by September

                               5          30, 2019.

                               6      2) Plaintiff    shall   file   his   class   certification   motion   on   or

                               7          before October 28, 2019.

                               8      3) The hearing on Plaintiff’s class certification motion shall be

                               9          continued from October 21, 2019, at 1:30 p.m. to December 16,

                              10          2019 at 1:30 p.m.

                              11      4) A further status conference is reset for January 21, 2020, at
SAN DIEGO, CALIFORNIA 92103
3555 FIFTH AVENUE SUITE 200




                              12          1:30 p.m. A joint status report shall be filed no later than
   GRAHAMHOLLIS APC




                              13          January 7, 2020.

                              14 IT IS SO ORDERED.

                              15 Dated:   July 23, 2019

                              16

                              17

                              18

                              19

                              20

                              21

                              22

                              23

                              24

                              25

                              26
                              27

                              28
                                                                   2
                                     [PROPOSED] ORDER MODIFYING STATUS (PRETRIAL SCHEDULING) ORDER
